Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 5, line 7, filed December 16, 2021, with respect to the rejection of Claims 1-3 under 35 U.S.C. 102(a)(1) as anticipated by Komuro et al. (United States Patent Publication No. US 2013/0224658 A1), hereinafter Komuro but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
4.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama et al. (Japanese Patent Publication No. JP 2011-016970 A), hereinafter Maruyama.
Claims 1-3, Maruyama teaches (Paragraphs [0161-0180]; Tables 1-2) a base material component whose solubility in a developing solution is changed due to the action of an acid. Maruyama teaches (Paragraphs [0161-0180]; Tables 1-2) a compound formed of an anion moiety and a cation moiety represented by Formula (d0) of the instant application. Maruyama teaches (Paragraphs [0151-0160]) forming a resist film on a support using the resist composition. Maruyama teaches (Paragraphs [0151-0160]) exposing the resist film. Maruyama teaches (Paragraphs [0151-0160]) developing the exposed resist film to form a resist pattern.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
8.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sakita (United States Patent Publication No. US 2021/0173309 A1), hereinafter Sakita.
10.	Regarding Claims 1-3, Sakita teaches (Paragraphs [0521-0611]; Table 2) a base material component whose solubility in a developing solution is changed due to the action of an acid. Sakita teaches (Paragraphs [0521-0611]; Table 2) a compound formed of an anion moiety and a cation moiety. Sakita teaches (Paragraphs [0521-0611]; Table 2) the anion moiety represented by Formula (d0) of the instant application. Sakita teaches (Paragraphs [0521-0611]; Table 2) the cation moiety represented by Formula (ca d0) of the instant application. Sakita teaches (Paragraphs [0565-0567]) forming a resist film on a support using the resist composition. Sakita teaches (Paragraphs [0565-0567]) exposing the resist film. Sakita teaches (Paragraphs [0565-0567]) developing the exposed resist film to form a resist pattern.

12.	Yamazaki teaches (Paragraphs [0521-0611]; Table 2) both the anion and cation moieties of Formula (d0) of the instant application, but not in the same working examples. Yamazaki teaches (Paragraphs [0521-0611]; Table 2) a finite number of identified, predictable solutions, with a reasonable expectation of success, wherein both the anion and cation moieties of Formula (d0) of the instant application are attempted, but not together. Thus, it would have been obvious to try an anion moiety of Formula (d0) of the instant application, e.g. PAG-anion 1, with a cation moiety of Formula (d0) of the instant application, e.g. PAG-cation 2. "[A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).

Conclusion
13.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
16.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/10/2022